      Case 2:20-cv-00205-KJM-AC Document 12 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                 No. 2:20-cv-0205 KJM AC P
12                      Plaintiff,
13           v.                                         ORDER
14    D. WOODFILL, et al.,
15                      Defendant.
16

17                 Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20                 On March 26, 2020, the court received a motion from plaintiff that requested,

21   among other things, that the court reconsider its March 11, 2020 order adopting the magistrate

22   judge’s February 3, 2020 Findings and Recommendations and denying plaintiff leave to proceed

23   in forma pauperis. ECF No. 9. In his motion, defendant explains that he was transferred from his

24   previous facility to Kern Valley State Prison (KVSP) on the day the magistrate judge’s Findings

25   and Recommendations, ECF No. 4, were delivered to him, see id. (served February 3, 2020), and

26   thus he did not receive that document. See Mot. 9 at 1.

27   ////

28   ////
                                                        1
     Case 2:20-cv-00205-KJM-AC Document 12 Filed 04/29/20 Page 2 of 2

 1          Accordingly plaintiff SHALL file any objections to the findings and recommendations
 2   issued on February 3, 2020, ECF No. 4, within 21 days of this order, at which point the matter
 3   will be SUBMITTED.
 4          IT IS SO ORDERED.
 5   DATED: April 29, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
